     Case 3:18-cv-01628-MCR-MJF Document 51 Filed 09/15/20 Page 1 of 2


                                                                          Page 1 of 2

           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

THOR IAN GENSINGER,

             Plaintiff,

v.                                               Case No. 3:18-cv-1628-LC/MJF

JAMES K. BAZZELLE, et al.,

             Defendants.
                                            /

                                     ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated August 10, 2020. (ECF No. 50). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     Defendants’ Motion for Summary Judgment (ECF No. 38) is

             GRANTED IN PART and DENIED IN PART as set forth below.
     Case 3:18-cv-01628-MCR-MJF Document 51 Filed 09/15/20 Page 2 of 2


                                                                          Page 2 of 2

      3.    Summary judgment is DENIED regarding Gensinger’s Eighth

            Amendment claim for excessive force against Defendants James

            Bazzelle, Barney Cash, Roderick Yost, Thomas Laughman, and Justin

            Moye.

      4.    Summary judgment is GRANTED in favor of Defendant Thomas

            Laughman regarding Gensinger’s Fourteenth Amendment due process

            claim.

      5.    Summary judgment is GRANTED in favor of Defendant Lisa Bermejo

            regarding Gensinger’s claim of retaliation under the First Amendment.

      6.    The clerk of the court shall update the docket to reflect that the only

            remaining Defendants are Bazzelle, Cash, Yost, Laughman, and Moye.

      7.    This case is recommitted to the undersigned magistrate judge to prepare

            the case for trial.

      DONE AND ORDERED this 15th day of September, 2020.




                                  s /L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




3:18-cv-1628-LC/MJF
